t c memo united_states tax_court robert l stahl petitioner v commissioner of internal revenue respondent docket no filed date p deducted amounts for alimony paid and an additional personal_exemption p omitted from income a distribution from the trustee of an employee plan held p has shown his entitlement to only a portion of the alimony deduction taken held further p has not shown his entitlement to the additional personal_exemption held further p must include in income the distribution from the trustee robert l stahl pro_se michael c prindible and audrey m morris for respondent memorandum opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision concern petitioner’s deductions for a alimony paid and b an additional personal_exemption and petitioner’s omission from gross_income of an amount received from vanguard fiduciary trust co some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and shall not therefore separately set forth our findings_of_fact we shall make additional findings_of_fact as we proceed petitioner bears the burden_of_proof see rule a background at the time the petition was filed petitioner resided in australia petitioner married gabrielle hodson on date one child meagan elizabeth stahl sometimes meagan was born of that union on date meagan is a child_with_special_needs who requires close and personal care from her mother on date ms hodson filed for divorce in the circuit_court of the sixth judicial circuit in and for pinellas county state of florida the divorce case and the state court respectively on date the state court entered its supplemental final judgment of dissolution of marriage the supplemental final judgment in the divorce case among the findings_of_fact and orders made by the state court in the supplemental final judgment are the following shortly after the former wife filed her petition for dissolution of marriage the former wife moved for and the court granted an ex_parte injunction in which the former wife was awarded temporary exclusive possession of a bmw automobile and residence and froze certain assets of the parties in response to the former wife filing for dissolution of the marriage and serving the former husband the former husband guit his dollar_figure per year job in pinellas county with e-systems he claimed that the injunction freezing assets caused him to have to move to family in indiana and give up his job in pinellas county on date the former wife’s counsel filed an amended motion for temporary fees support and exclusive use and possession of the marital home the previously on date the state court had entered its final judgment of dissolution of marriage final judgment the supplemental final judgment repeated many of the findings made in the final judgment - - former wife’s counsel did not call this motion up for hearing until date at which time the court removed the freeze on certain assets and temporarily made certain assets available to the parties for use to sustain them on an interim basis by an order filed on date the date order the former wife’s counsel did not bring on for hearing the temporary support motion until date at which time the court ordered unallocated child_support and alimony in the amount of dollar_figure per month with the first payment to be made on date the order setting unallocated child_support and alimony is dated date nunc_pro_tunc to date the date order this order provided for disposition of certain assets to fund the temporary unallocated child_support and alimony based upon mr stahl’s voluntary relingquishment of his dollar_figure per year job at e-systems ’ on date the court heard the former wife’s motion for order of contempt in which the former wife proved that the former husband had not paid the unallocated child_support or alimony as previously ordered the court found that the former husband robert l stahl willfully violated the order of this court dated date and refused to pay the child_support or pay to or on behalf of the former wife the hughes ira account and other assets so as to pay the unallocated child_support and alimony the court further ordered that robert l stahl be committed to the pinellas county jail for a period of days or until such time as he purges himself from willful contempt of court the court found that robert l stahl had the ability to purge the contempt and otherwise provided for the release from the county jail on the payment of the purged amount although the former husband presently resides in dallas texas and the court cannot extradite the former husband from texas for incarceration on a civil contempt order robert l stahl voluntarily presented himself to the pinellas county jail and requested the date order required that the proceeds from the assets disposed of were to be paid to ms hodson’s attorney roxann d seeley who was to pay out to ms hodson the dollar_figure a month ordered as unallocated child_support and alimony --- - incarceration on the contempt order on wednesday date five days before the non-jury trial robert l stahl appeared at the non-jury trial of this cause in custody of the pinellas county sheriff on the previously entered contempt and commitment order entered by this court for the failure to pay child_support it is this court’s interpretation of the former husband’s actions that he is willing to take any_action including voluntarily going to jail to avoid his obligations to his family and his disabled child notwithstanding the former husband’s voluntary abandonment of his dollar_figure per year job at e-systems and the voluntary dissipation of assets available to pay child_support and alimony pending the final hearing the former husband has made it clear that he has no intentions of paying any support as ordered by this court or complying with lawful judgments of this court he has dissipated or hidden every asset which he could control since the pendency of this action until the hearing of date the former wife had been unable and prohibited by the former husband from discovering the value of the former husband’s pension and profit-sharing benefits at his former employer at this time the former wife is unable to be employed outside of the home because of the attention required by the parties’ disabled child she however is seeking to become employed in the future and is currently seeking employment in the interim because the former husband has refused to pay child_support although having the ability to do so the former wife is presently on public assistance through the receipt of afdc the former husband’s child_support obligation commencing date shall be dollar_figure per month the court has previously entered a qualified_domestic_relations_order qdro as to the former husband’s capital accumulation plan t-cap the court’s order was dated date that order is hereby set_aside and shall have no force and effect the court has also previously ordered in its final judgment dated date that a qdro be issued to e-systems in the amount of dollar_figure for unallocated support that section of said final judgment is hereby amended in that pursuant to the stipulation of the parties the wife shall receive the amount of dollar_figure from the former husband’s capital accumulation plan t-cap or from the former husband’s esop whichever is appropriate for which a qdro shall issue in full settlement of the back child_support dollar_figure as previously ordered by the court in its final judgment dated date and the remainder dollar_figure as other equitable distribution therefore a single qdro shall be ordered in the amount of dollar_figure of which dollar_figure is for a child_support obligation and dollar_figure is for equitable distribution pursuant to the parties agreement of date the wife’s claim for unallocated alimony is merged into this supplemental final judgment thus rendering any claim for alimony pendente lite moot and unenforceable the court had previously awarded the former wife the amount of dollar_figure per month for six months as and for alimony an income deduction order ido shall be issued to secure payment of said alimony until such time as said ido is entered the former husband shall pay said sums directly to former wife beginning date and continuing until paid in full xk k now therefore it is ordered and adjudged that the marriage of the parties is irretrievably broken and that the bonds of matrimony between the former wife gabrielle hodson and respondent robert l stahl are dissolved effective date the parties shall share parental responsibility of the minor child of the parties meagan elizabeth stahl however there shall be no - jj - visitation contact or access between robert l stahl and the minor child until robert l stahl proves to the court via evidence and expert testimony that it is in the best interests of the child that he have contact access and visitation with the minor child any such visitation will require a further order of the court the former husband is ordered to pay the former wife six months of non-modifiable alimony payments enforceable by contempt at dollar_figure per month via income deduction order ido x beginning date as and for rehabilitative alimony the court’s previously ordered qualified_domestic_relations_order qdro as to the former husband’s capital accumulation plan t-cap dated date is hereby set_aside and shall have no force and effect in substitution thereof pursuant to the stipulation of the parties on date the former wife shall receive a total amount of dollar_figure from the former husband’s capital accumulation plan t-cap or from the former husband’s esop whichever is appropriate for which a qdro shall issue in full settlement of the back child_support dollar_figure as previously ordered by the court in its final judgment dated date and the remainder dollar_figure as other equitable distribution therefore a single qdro is hereby ordered to be entered against e-systems and the account of the former husband therein of which dollar_figure is for a child_support obligation and dollar_figure is for equitable distribution the qdro shall be entered in the total amount of dollar_figure as defined above the court retains jurisdiction to enter the required qdro - during and in accordance with the supplemental final judgment petitioner paid ms hodson dollar_figure in cash by check dated date the check vanguard fiduciary trust co vanguard paid dollar_figure to the order of meagan elizabeth stahl the check states e-systems inc disbursement account and plan number for vanguard issued a form 1099r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner showing a gross distribution from account number of dollar_figure the vanguard distribution on petitioner’s u s individual_income_tax_return form_1040 form_1040 he deducted dollar_figure for alimony paid on his u s individual_income_tax_return form_1040 form_1040 he deducted dollar_figure for alimony paid he also showed meagan as his daughter and dependent and on account thereof deducted dollar_figure as a personal_exemption deduction he failed to include as an item_of_gross_income the vanguard distribution in the notice respondent adjusted petitioner’s income for both years by disallowing the claimed deductions for alimony paid for respondent further adjusted petitioner’s income on the form 1099r the recipient’s name is shown as r l stahl the recipient’s identification_number is identical to petitioner’s social_security_number we therefore find that vanguard intended to name petitioner as recipient of the form 1099r - - by disallowing the personal_exemption deduction and including the vanguard distribution petitioner challenges each of those adjustments discussion it the deduction for alimony generally payments of alimony are deductible to the paying spouse here petitioner and includable in income by the recipient spouse here ms hodson see sec_71 sec_215 in pertinent part sec_215 provides sec_215 alimony etc payments a general_rule -- in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year b alimony or separate_maintenance payments defined - for purposes of this section the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_71 provides gross_income includes amounts received as alimony or separate_maintenance payments in pertinent part sec_71 and c provides sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --- for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if -- - a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payer spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse divorce_or_separation_instrument ---the term divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse c payments to support children ---- in general --subsection a shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment asa sum which is payable for the support of children of the payer spouse special rule where payment is less than amount specified in instrument --for purposes of this subsection if any payment is less than the amount specified in the instrument then so much of such payment as does not exceed the sum payable for support shall be considered a payment for such support it adjustment a introduction petitioner argues as ordered by the state court alimony was paid in the amount of dollar_figure per month for june through december of and for january through may of respondent makes numerous arguments in response respondent’s principal argument is at no time did the petitioner attempt to reconcile his alimony deduction with any actual payments in cash nor did he attempt to allocate the dollar_figure payments between child_support and alimony at trial petitioner testified that he computed his deduction for alimony paid during dollar_figure on the basis of monthly payments of dollar_figure from may through december that computation is consistent with finding number three in the supplemental final judgment that on date ms hodson’s counsel moved for among other things temporary support although that motion did not come on for hearing until date and was not subject_to an order until date indeed respondent argues that petitioner computed his deduction for alimony paid simply by multiplying the number of months during for which he was required to pay dollar_figure by that sum to arrive at the dollar_figure deduction claimed respondent does not concede that any such payments were made we shall consider petitioner’s argument to be that he made such payments for may through date b discussion the state court ordered support for ms hodson and meagan by the date order in the preamble to that order the state court found that ms hodson and meagan were in need of support of dollar_figure a month the court also found that since petitioner did not have the ability to provide that amount from earnings it was necessary to liquidate assets of the parties to the divorce case the court ordered the liquidation of various assets and the payment of proceeds to ms hodson’s attorney to be held in trust for the benefit of ms hodson and meagan ms hodson’s attorney was ordered to pay out dollar_figure a month the dollar_figure payments during his testimony in this case petitioner conceded that he had no evidence that the dollar_figure payments were made his argument as expressed on brief is as follows these payments were made in cash through the petitioner’s former wife’s attorneys officers of the court by said attorneys liquidating certain assets of the petitioner and making periodic_payments and by direct payment from the petitioner and through pay role deduction the assets liquidated have been summarized for the court and monies paid in alimony far exceed the deduction taken by the petitioner these assets were not distributed by any other means and a finding that they were not paid in alimony would return ownership of these assets to the petitioner additionally since collection for alimony was the only authority to liquidate these assets the officer of the court executing these liquidations may have defrauded the united_states government and aal no definition of the term aal appears in the record the florida court did find the petitioner in contempt for failure to provide one sic the assets ordered to be liquidated while accepting that the other assets were surrendered as ordered the court did provide an order stating the alimony payments were not made but later reversed this finding after being provided with the same information provided to this court petitioner’s argument that assets were liquidated in compliance with the date order is completely at odds with findings made by the state court in the supplemental final judgment among those findings are the following the court found that the former husband robert l stahl willfully violated the order of this court dated date and refused to pay the child_support or pay to or on behalf of the former wife the hughes ira account and other assets so as to pay the unallocated child_support and alimony it is this court’s interpretation of the former husband’s actions that he is willing to take any_action including voluntarily going to jail to avoid his obligations to his family and his disabled child t he former husband has made it clear that he has no intentions of paying any support as ordered by this court or complying with lawful judgments of this court he has dissipated or hidden every asset which he could control since the pendency of this action there is no evidence that as claimed by petitioner the state court reversed its finding that alimony payments were not made moreover there is no evidence to support petitioner’s calumnious claim that ms hobson’s attorney defalcated petitioner was not a credible witness petitioner has failed to prove that during or in compliance with the date order any proceeds from a liquidation of his -- assets were paid over to ms hodson’s attorney or were used by that attorney to make dollar_figure payments to or on behalf of ms hodson or meagan petitioner has failed to prove that during he made any of the monthly payments required by the date order in addition to claiming that he made the monthly payments required by the date order petitioner claims that the state court in the date order ordered him to pay alimony which indeed he did pay by the date order the state court lifted the freeze it had imposed on certain assets which it described as the parties’ assets it ordered certain sums from those assets paid to ms hodson among those assets was an account with the macdill federal credit_union which the court found to have an approximate balance of dollar_figure it also ordered t he wife is to receive from the husband’s non-marital assets and his share of marital assets the approximate sum of dollar_figure which sum shall be comprised of the following approximate amounts a dollar_figure - husband’s share of u s savings bonds which are marital property b dollar_figure - husband’s separate u s savings bonds c s600 - husband’s one-half irs tax_refund d dollar_figure -- husband’s one-half of returned bail money -- - e dollar_figure - from the macdill credit_union and f dollar_figure --- cash from husband it is unclear what the state court meant by the parties’ assets to the extent ms hodson received payments from assets in which she had an ownership_interest those payments to the extent liquidating that interest were not alimony to her see jaffe v commissioner tcmemo_1999_196 petitioner has failed to convince us that he complied with the date order other than that ms hodson received dollar_figure from the macdill federal credit_union petitioner has failed to convince us that his interest in that account was more than dollar_figure to that extent however we find that he paid alimony to ms hodson during c conclusion petitioner is entitled to a deduction for alimony paid during of dollar_figure til adjustments a alimony petitioner claims that during pursuant to the date order he made five monthly payments of alimony from january through may each in the amount of dollar_figure for the same reasons as with respect to petitioner has failed to prove that during he made any of the monthly payments required by the date order - the parties have stipulated that during and in accordance with the supplemental final judgment petitioner paid ms hodson dollar_figure in cash on brief respondent concedes that on account of such payment petitioner is entitled to a deduction for alimony paid in of dollar_figure we accept such concession petitioner is entitled to a deduction for alimony paid during of dollar_figure b personal_exemption deduction on petitioner’s return he showed meagan as his daughter and dependent and on account thereof deducted dollar_figure as a personal_exemption deduction sec_15l a allows a deduction for certain exemption amounts including the exemption_amount dollar_figure for for certain dependents of the taxpayer see sec_15l c as applicable to this case the term dependent means a daughter of the taxpayer over half of whose support for the year is provided by the taxpayer see sec_152 generally if a child’s parents are divorced the child is in the custody of one or both for the year and the parents provide more than half of the child’s support the custodial_parent the parent with custody for the greater portion of the year is treated as having provided over half of the child’s support for the year and he or she may deduct the exemption_amount with respect to such child for the year see sec_151 sec_1_152-4 income_tax regs provides in the event of so-called ‘split’ custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year petitioner failed to prove that during meagan received over half of her support from one or both of her parents even if we were to assume that she did however petitioner failed to prove that as between him and ms hodson he had physical custody of her for the greater portion of the year petitioner is not entitled to a deduction for the exemption_amount with respect to meagan for cc vanguard distribution petitioner failed to report the vanguard distribution dollar_figure as an item_of_gross_income on the form_1040 by the supplemental final judgment the state court found that petitioner and ms hodson had stipulated the stipulation that ms hodson would receive the amount of dollar_figure from petitioner’s capital accumulation plan t-cap or from his esop whichever is appropriate in full settlement of sec_152 provides a means by which the custodial_parent may permit the noncustodial_parent to claim the child as a dependent for the year however petitioner does not claim that ms hodson signed a written declaration that she would not claim meagan as a dependent on her return nor is there evidence that he attached any such written declaration to his return as required by sec_152 - the back child_support dollar_figure as previously ordered by the court and the remainder dollar_figure as other equitable distribution the state court stated its intent to enter a qdro against e-systems petitioner’s employer and the account of x petitioner therein of which dollar_figure is for a child_support obligation and dollar_figure is for equitable distribution we think that the following are fair inferences to be drawn from the supplemental final judgment check in the amount of dollar_figure payable to meagan and form 1099r received by petitioner and evidencing the vanguard distribution the vanguard distribution was from either the t-cap or esop both of which were employer-sponsored benefit plans in which petitioner was a participant on whose behalf an account was maintained the vanguard distribution was made pursuant to the stipulation of petitioner and ms hodson that she would receive dollar_figure from those accounts dollar_figure as an equitable distribution and dollar_figure plus interest in satisfaction of petitioner’s child_support obligation the vanguard distribution liquidated petitioner’s obligation pursuant to the stipulation to pay overdue child_support we find accordingly the parties appear to agree that the vanguard distribution was from a tax-exempt employees’ trust described in sec_401 an employees’ trust and therefore the taxability of such distribution is determined under sec_402 sec_402 provides with detail not here relevant that unless otherwise provided in sec_402 distributions by any employees’ trust are taxable to the distributee we have held that the distributee of a distribution from an employees’ trust ordinarily is the participant or beneficiary in or of the plan under which the employees’ trust was established who is entitled to receive the distribution see 97_tc_51 in particular the mere fact that the distribution is made by the plan_administrator to a rather than to b does not make a the distributee nevertheless sec_402 e a provides a alternate_payee treated as distributee ---for purposes of subsection a and sec_72 an alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 sec_414 contains detailed specifications for a qdro we need not set forth those specifications pursuant to sec_402 a petitioner can escape taxation on the dollar_figure distribution only if it were made to petitioner’s spouse or former spouse the supplemental final judgment provided that meagan was to receive dollar_figure from one of petitioner’s two pension plans and in fact she did subsegquently receive a distribution from one of petitioner’s pension plans pursuant to that supplemental final judgment - - meagan is petitioner’s child not his spouse or former spouse therefore even if the supplemental final judgment satisfied the requirements for a qdro petitioner is the distributee and subject_to tax on the dollar_figure if the supplemental final judgment is not a valid qdro petitioner is the distributee for purposes of sec_402 and is subject_to tax on the amount distributed 102_tc_61 100_tc_521 moreover in the supplemental final judgment the state court states that a qdro shall issue and a single qdro is hereby ordered to be entered against e-systems and the account of the former husband therein in order paragraph number of the supplemental final judgment the court retains jurisdiction to enter the required qdro we assume that the state court intended an additional and separate order to implement its intent to issue a qdro petitioner has however failed to show that such order was entered or if entered met the specifications of sec_414 clearly petitioner is aware of the importance of a qdro in establishing ms hodson as an alternate_payee for purposes of sec_402 e a since he has proposed that we find that the vanguard distribution was made via a qualified_domestic_relations_order petitioner has not claimed any difficulty in obtaining a copy of any qdro entered by the state court we infer that since no such order is in evidence either --- - no such order was entered or if entered did not meet the specifications of sec_414 see 6_tc_1158 the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir we find that the vanguard distribution is taxable to petitioner as distributee under sec_402 because the vanguard distribution was made in satisfaction of petitioner’s obligation to pay overdue child_support it does not give rise to a deduction for alimony paid see sec 7j1 c iv conclusion we sustain respondent’s determination_of_a_deficiency except to the extent that petitioner paid alimony to ms hodson of dollar_figure in and dollar_figure in decision will be entered under rule
